Citation Nr: 1610752	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-23 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In April 2012, the Veteran had a Board hearing before the undersigned Acting Veterans Law Judge via a Travel Board and a transcript of that hearing is of record.  

In March 2015, the Board remanded the case for further development to include a VA examination and opinion, and obtaining Army hospital treatment records, and the Veteran's service personnel records.  As will be discussed further, the Board finds that the RO did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

At the outset, the Board notes that there are outstanding personnel records that may be pertinent to the issue of service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD), to include as secondary to a service-connected disability.  In the March 2015 Board remand, the AOJ was instructed to obtain and associate with the claims file the Veteran's service personnel records.  In June 2015, the AOJ placed a Personal Information Exchange System (PIES) O50 request for complete service treatment records and the entire personnel file.  The response to the June 2015 PIES request explained that the request did not fit the parameters of Code 7, and that 050 is used as a Code 13 request only.  The response also stated that the Veteran's complete STR was previously uploaded to VBMS, but no mention was made regarding the Veteran's personnel records.  There is no evidence that the AOJ made a follow-up request for the Veteran's personnel records, nor is there evidence that a formal determination that such records do not exist or that further efforts to obtain such records would be futile was issued, or that the Veteran was notified to that effect and given an opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3/159(e).  Therefore, on remand, another attempt should be made to obtain and associate the Veteran's service personnel records.  

Moreover, at the June 2015 VA examination, the examiner stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria.  The examiner did diagnose the Veteran with alcohol use disorder, substance induced depressive disorder, and other specified personality disorder, mixed personality features.  The examiner opined that it was at least as likely as not that a personal assault occurred on the Veteran during his active service, but that it was less likely the assault resulted in the diagnosed alcohol use disorder or substance induced depressive disorder.  The rationale provided was that the Veteran's alcohol abuse began prior to service, and the alcohol use has most likely caused his depression, according to the examiner.  Additionally, the examiner opined that it was less likely that any diagnosed psychiatric disorders were caused or aggravated by the Veteran's service-connected right knee disability.  No clear rationale was provided for this opinion.  

The Board finds the June 2015 VA examiner's opinions and rationales incomplete0.  First, the examiner acknowledges the Veteran has depression but attributes it solely to his alcohol abuse.  However, while the claims file contains evidence of a personal assault, which the examiner concedes occurred in service, and the Veteran's statements regarding his depression, there is no discussion by the examiner regarding the impact the assault may have had, or continues to have on the Veteran's depression.  Second, the examiner stated that it was less likely that any diagnosed psychiatric disorders were caused or aggravated by the Veteran's service-connected right knee disability, yet there was no real rationale provided for that opinion.  The examiner mentioned that the Veteran hadn't received mental health treatment in approximately 2 1/2 years, and that he reported having depression with suicidal thoughts many years prior to having to quit working due to knee pain.  However, those 2 facts are not responsive to the question of whether the Veteran's diagnosed psychiatric disorders were caused or aggravated by the Veteran's service-connected knee disability.  The examiner noted that the 2012 hearing testimony, where the Veteran claimed his depression was secondary to pain and dysfunction of his knee, was reviewed but the examiner did not comment on it when providing an opinion for secondary service connection.  Therefore, the AOJ should obtain an addendum opinion that addresses whether the Veteran's depression/depressive disorder is at least as likely as not related to the in-service personal assault, and whether it is at least as likely as not than any diagnosed psychiatric disorder (including depression/depressive disorder) is either 1) caused by the Veteran's service-connected right knee disability, or 2) aggravated by the Veteran's service-connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Make an effort to contact NPRC in order to obtain the Veteran's personnel records from his period of active service.  As this is a Federal facility, all reasonable efforts should be made to obtain these records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further efforts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3/159(e).

2.  Return the claims file, to include a copy of this remand, to the June 2015 VA examiner for an addendum opinion.  If the examiner who drafted the June 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

Following a review of the claims file, the reviewing examiner is requested to provide the following:

(a) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's depression/depressive disorder is related to an in-service personal assault in which the Veteran was hit in the back of the head by a metal pipe.  

In providing the opinion, if the examiner finds that the Veteran's depression is due to alcohol use instead of the in-service personal assault, the examiner should state why that is so.

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder (including depression/depressive disorder) was caused by the Veteran's service-connected right knee disability.

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder (including depression/depressive disorder) was aggravated by the Veteran's service-connected right knee disability.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

In providing the above opinion, the examiner should comment on the Veteran's statements that his service-connected right knee condition has caused him to be depressed.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

In providing answers to the above questions, the examiner is advised that he cannot rely solely on negative evidence.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The RO should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


